IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40609

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 322
                                                 )
       Plaintiff-Respondent,                     )     Filed: January 14, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
SCOTT ML WEBB,                                   )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Timothy L. Hansen, District Judge.

       Judgment of conviction and unified sentence of twenty-five years, with a
       minimum period of confinement of ten years, for robbery, affirmed.

       Stephen D. Thompson, Ketchum, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Scott ML Webb was convicted of robbery, Idaho Code §§ 18-6501, 18-6502, 18-204.
The district court sentenced Webb to a unified term of twenty-five years with a minimum period
of confinement of ten years. Webb appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho


                                                1
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Webb’s judgment of conviction and sentence are affirmed.




                                                   2